B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                      District of New Mexico

In re
Jet Sales West LLC                                                                                                      Case No.
Debtor(s)                                                                                                               Chapter     11


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $0.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $0.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              $0.00

2.   The source of the compensation to be paid to me was:
            ❑ Debtor                                   ✔ Other (specify) Byrum Family Trust and Tohme Family Trust
                                                       ❑
3.   The source of compensation to be paid to me is:
            ❑ Debtor                                   ✔ Other (specify) Byrum Family Trust and Tohme Family Trust
                                                       ❑
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




            Case 20-12179-t11                      Doc 2          Filed 11/20/20               Entered 11/20/20 10:13:48 Page 1 of 2
                                                         CERTIFICATION

                     I certify that the foregoing is a complete statement of any agreement or arrangement for
                   payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                   11/20/2020                          /s/ Larry Fields
                   Date                                     Signature of Attorney
                                                                                                   Larry Fields
                                                                                      Larry G. Fields, Attorney
                                                                                         Larry Fields, Attorney
                                                                                             2809 Riverside Dr
                                                                                            Roswell, NM 88201
                                                                                        Phone: (915) 549-7566

                                                       Larry G. Fields, Attorney
                                                           Name of law firm




Date: 11/20/2020                                        /s/ Lyle Byrum
                                                        Jet Sales West LLC




          Case 20-12179-t11          Doc 2       Filed 11/20/20         Entered 11/20/20 10:13:48 Page 2 of 2
